EXHIBIT 10.22

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made on March 3, 2003 by and between QUANTUM Fuel
Systems Technologies World Wide, Inc. (“QUANTUM”) and Ray Corbin (“Employee”).
Capitalized terms not otherwise defined in this Agreement shall have the
meanings specified in Section 5 unless the context otherwise requires.

 

Section 1.  EMPLOYMENT.

 

The Company hereby employs Employee to render services to the Company in an
executive capacity as the Chief Operating Officer of QUANTUM.

 

Employee hereby accepts employment under this Agreement and agrees to devote his
best effort and substantially full time, attention and energy to the Company’s
business. Employee’s duties shall include all of the duties normally associated
with the position of chief operating officer and shall include such other
activities, responsibilities and duties as may be reasonably assigned from time
to time by the President. The Company, through the President, shall retain full
direction and control of the manner, means and methods by which Employee
performs the services for which he is employed hereunder, provided that
Employee’s duties and responsibilities shall be of substantially the same
character as, or equivalent to, those performed by an executive officer.

 

Section 2.  COMPENSATION.

 

2.1  BASE SALARY.  During the Term, QUANTUM will pay Employee a base salary of
$204,750 per year during the first twelve months of the effective date of this
agreement, paid to Employee every two weeks for a total of twenty-six payments
annually pursuant to QUANTUM’s normal payroll policy, as modified from time to
time. The annual base salary shall be subject to review and adjustment at 120
days subsequent to execution of this Agreement. Thereafter, the annual base
salary will be reviewed subject to annual increases.

 

2.2  INCENTIVE COMPENSATION.  During the Term, Employee shall be eligible for an
annual cash bonus which shall be payable each year within 100 days following the
end of the Fiscal Year and shall be protected on a daily basis for any period of
the Term which does not include all of a Fiscal Year.

 

2.3  BENEFITS.  During the Term, Employee shall be entitled to the following
fringe benefits:

 

(a)  Except as otherwise specified in this Agreement, the fringe benefits that
the Company makes generally available to its executive officers, which currently
include medical insurance and a Section 401(k) defined contribution employee
savings plan and a deferred compensation plan (unqualified);

 

(b)  Term life insurance in the face amount of $750,000;

 

(c)  As an addition to the company’s standard long-term disability insurance,
the payments will be stepped-up to $10,000 to the expiration of this contract
after a waiting period not in excess of ninety (90) days; 

 

1



--------------------------------------------------------------------------------

(d)  A car allowance of $12,000 per year, plus reimbursement of fuel,
maintenance, registration and other expenses, pro-rated on a daily basis for any
period of the Term, which is less than a full year;

 

(e)  Four (4) weeks of paid vacation each calendar year, pro rated on a daily
basis for any period of the Term which is less than a full year;

 

(f)  Ten (10) days of sick leave each calendar year, pro rated on a daily basis
for any period of the Term which is less than a full year. Unused sick leave
will not be accumulated or carried over nor paid for upon termination of this
Agreement.

 

(g)  Annual Estate Planning Cost

 

2.4  BUSINESS EXPENSE REIMBURSEMENT.  During the Term, the Company will
reimburse Employee for reasonable out-of-pocket expenses incurred by Employee in
performance of service for the Company under this Agreement (e.g.
transportation, Lodging and food expenses incurred while traveling on Company
business), all subject to such policies and other requirements as the Company
may from time to time establish for its employee generally. Employee shall
maintain such records as will enable the Company to deduct such items and
business expenses when computing its taxes.

 

2.5  WITHHOLDING.  Payment of compensation to Employee will be subject to
withholding of such amounts on account of payroll taxes, income taxes and other
withholding as may be required by applicable law, rule or regulation of any
governmental authority or as consented to by Employee.

 

Section 3.  TERM AND TERMINATION PAYMENTS.

 

3.1  TERM.  The Term will commence on March 3, 2003, for two (2) consecutive
twelve (12) month periods unless earlier terminated as a result of: (a)
Company’s termination of Employee’s employment pursuant to Section 3.2; (b)
Employee’s resignation of employment pursuant to Section 3.3.

 

3.2  TERMINATION BY COMPANY.  Company may terminate Employee’s employment with
or without cause at any time by giving Employee written notice at least thirty
(30) days prior to the effective date of termination; PROVIDED, that if such
termination of employment is effective:

 

(a)  Prior to the expiration of the two year Term, then the Employee shall be
paid for the remaining balance of the contract a lump sum payment equal to the
annual base salary under Section 2.1 plus the additional cash compensation under
Section 2.2 that Employee would have earned for the remaining months following
the effective date of termination of employment, and the benefits provided
pursuant to Section 2.3 shall continue for a six-month period following the
effective date of termination of employment; and

 

(b)  All of the Employee’s outstanding incentive stock options, qualified and
non-qualified, will automatically vest.

 

2



--------------------------------------------------------------------------------

3.3  TERMINATION BY EMPLOYEE.  Employee may resign at any time by giving the
Company written notice at least thirty (30) days prior to the effective date of
such termination. In the event of termination by Employee, Employee shall not be
entitled to any compensation or benefits following the effective date of
termination of employment.

 

3.4  VOLUNTARY RELINQUISHMENT OF POSITION.  In the event Employee voluntarily
relinquishes the position of chief operating officer, Sections 1, 2, and 3 of
this Agreement shall be considered null, void, and unenforceable.

 

Section 4.  CONFIDENTIALITY.

 

4.1  CONFIDENTIALITY INFORMATION.  Employee shall not at any time during the
period of his employment or thereafter, except as required in the course of his
employment with the Company or as authorized in writing by the Board of
Directors, directly or indirectly use, disclose, disseminate or reproduce any
Confidential Information or use any Confidential Information to complete,
directly or indirectly, with the Company. All notes, notebooks, memoranda,
computer program and similar repositories of information containing or relating
in any way to Confidential Information shall be the property of the Company. All
such items made or complied by Employee or made available to Employee during the
Term, including all copies thereof, shall be delivered to the Company by
Employee upon termination of the Term or at any other time upon request of the
Company.

 

4.2  PROPRIETARY INFORMATION OF OTHERS.  Employee will not use in the course of
Employee’s employment with the Company, or disclose or otherwise make available
to the Company, any information, documents or other items which Employee may
have received from any prior employer or other person and which Employee is
prohibited from so using, disclosing or making available by reason of any
contract, court order, law or other obligation by which Employee is bound.

 

4.3  EQUITABLE RELIEF.  Employee acknowledges that: the provisions of this
Section 4 are essential to the Company; the Company would not enter into this
Agreement if it did not include such provisions; the damages sustained by the
Company as a result of any breach of such provisions cannot be adequately
remedied by damages; and, in addition to any other right or remedy that the
Company may have under this Agreement by law or otherwise, the Company will be
entitled to injunctive and other equitable relief to prevent or curtail any
breach of any such provisions.

 

Section 5.  DEFINITIONS.

 

Whenever used in this Agreement with initial letters, capitalized, the following
terms will have the following meanings:

 

“BOARD OF DIRECTORS” means, unless otherwise specified, QUANTUM Fuel Systems
Technologies World Wide Inc.’s Board of Directors.

 

“CONFIDENTIAL INFORMATION” means information not generally known relating to the
business of the Company or any third party that is contributed to, developed by,
disclosed to, or known to Employee in his course of employment by the Company,
including but not limited to customer lists, specifications, data, research,
test procedures and results, know-how, services used, computer programs,
information

 

 

 

3



--------------------------------------------------------------------------------

regarding past, present and prospective plans and methods of purchasing,
accounting, engineering, business, marketing, merchandising, selling and
servicing used by the Company.

 

“FISCAL YEAR” means the Company’s fiscal year for financial accounting purposes,
which is currently a fiscal year ending on April 30.

 

“TERM” means the period during which Agreement is in effect as provided in
Section 3.1.

 

Section 6.  MISCELLANEOUS.

 

6.1  COMPLIANCE WITH LAWS.  In the performance of this Agreement, each party
will comply with all applicable laws, regulations, rules, orders and other
requirements of governmental authorities having jurisdiction.

 

6.2  NONWAIVER.  The failure of any party to insist upon or enforce strict
performance by any other of any provision of this Agreement or to exercise any
right, remedy or provision of this Agreement will not be interpreted or
construed as a waiver or relinquishment to any extent of such party’s right to
consent or rely upon the same in that or any other instance; rather the same
will be and remain in full force and effect.

 

6.3  ENTIRE AGREEMENT.  This Agreement constitutes the entire Agreement, and
supersedes any and all prior Agreements, between the Company and Employee. No
amendment, modification or waiver of any of the provisions of this Agreement
will be valid unless set forth in a written instrument signed by the party to be
bound thereby.

 

6.4  APPLICABLE LAW AND VENUE.  This Agreement will be interpreted, construed
and enforced in all respects in accordance with the local laws of the State of
California and venue for any action out of this Agreement shall be in Los
Angeles County, California.

 

6.5  SURVIVAL.  Section 4.  Together with all other provisions of this Agreement
that may reasonably be interpreted or construed to survive any termination of
the Term, shall survive termination of the Term.

 

6.6  ATTORNEYS’ FEES.  In the event any suit or proceeding is instituted by any
party against another arising out of this Agreement, the prevailing party shall
be entitled to recover its attorneys’ fees and expenses of litigation or
arbitration.

 

6.7  SEVERABILITY.  If any term, provision, covenant, or condition of this
Agreement shall be held by a court of competent jurisdiction to be invalid,
unenforceable, or void, the remainder of this Agreement shall remain in full
force and effect.

 

6.8  HEADINGS.  The headings and captions of this Agreement are provided for
convenience only and are not intended to have any effect upon the interpretation
or construction or construction of the Agreement.

 

6.9  NOTICES.  Any notice, request, consent, or approval required or permitted
to be given under this Agreement or pursuant to law shall be sufficient if in
writing, and

 

4



--------------------------------------------------------------------------------

personally delivered to Employee or by registered or certified mail to
Employee’s residence (as noted in the Company’s records), or if personally
delivered to the Company’s Corporate Secretary at the Company’s principal
office.

 

6.10  NONSOLICITATION OF EMPLOYEES PROVISION.  For a period of two (2) years
from the date that Employee is no longer employed by QUANTUM, Employee shall not
take any actions to assist Employee’s successor employer or any other entity in
recruiting any other employee who works for or is affiliated with QUANTUM. This
includes, but is not limited to: (a) identifying to such successor employer or
its agents or such other entity the person or persons who have special knowledge
concerning QUANTUM’s processes, methods or confidential affairs; and (b)
commenting to the successor employer or its agents or such other entity about
the quantity of work, quality of work, special knowledge, or personal
characteristics of any person who is still employed at QUANTUM. Employee also
agrees that Employee will not provide such information set forth in (a) and (b)
above to a prospective employer during interviews preceding possible employment.

 

6.11  CONTRACT RE-NEGOTIATIONS.  Between the 120th and 90th day prior to
expiration of the Term of this Agreement, either party may request the
opportunity to discuss extension or modification of this Agreement. Thereupon,
the parties shall, within 10 days, meet and discuss all relevant issues raised
by either party.

 

 

 

QUANTUM Fuel Systems Technologies Worldwide, Inc.

 

 

/s/    RAY CORBIN

--------------------------------------------------------------------------------

     

/s/    ALAN NIEDZWIECKI

--------------------------------------------------------------------------------

Ray Corbin

Chief Operating Officer

     

Alan Niedzwiecki

President & CEO

Dated:  

3/3/03

--------------------------------------------------------------------------------

      Dated:  

March 3, 2003

--------------------------------------------------------------------------------

 

 

 

 

5